t c memo united_states tax_court estate of antonino campilongo deceased rafelina maglio executrix petitioner v commissioner of internal revenue respondent docket no filed date stephen c ryan and andrew h wilson for petitioner cynthia k hustad and elaine l sierra for respondent memorandum opinion jacobs judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that the petition was not filed within the day period prescribed by sec_6213 respondent determined a deficiency in petitioner's federal estate_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure antonino campilongo died on date while a resident of california rafelina maglio antonino's sister is the executrix of her brother's estate she was a resident of california on the date the petition was filed the statutory_notice_of_deficiency was mailed to rafelina maglio as executrix of the estate of antonino campilongo on date the 90-day period provided by sec_6213 for filing a petition with this court expired on wednesday date which was not a legal_holiday in the district of columbia the postage on the envelope containing the petition was made by private postage meter and is dated date the petition was received by the court's mailroom on date and was filed on that date petitioner acknowledges that the envelope in which the court received the petition bears a legible postmark date which is outside the 90-day period prescribed by sec_6213 but petitioner claims the petition was originally mailed on date by certified mail return receipt requested all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure an employee of petitioner's counsel's law firm affixed a postage meter label to the envelope in which the petition was placed and the postage meter label affixed to the envelope containing the petition apparently became unattached in transit causing the post office to return the envelope to petitioner's counsel's law firm on date stamped returned for postage petitioner wishes to introduce extrinsic evidence to support its claims respondent contends that extrinsic evidence may not properly be considered when it would contradict a legible postmark on the envelope containing the petition in general to be timely a petition for redetermination of a deficiency must be filed with this court within days after the notice_of_deficiency is mailed sec_6213 the court lacks jurisdiction if the petition is untimely filed 92_tc_729 affd without published opinion 935_f2d_1282 3d cir if a petition is received after the 90-day period it will be deemed filed on the date of the united_states postmark stamped on the envelope if the requirements of sec_7502 are satisfied sec_7502 does not apply unless a petition is timely deposited in the united_states mail with sufficient postage prepaid sec_7502 sec_301_7502-1 proced admin regs when a private postage meter is used the postmark date must be within the prescribed period for filing and the document must be received by the addressee within the normal delivery period for an envelope postmarked by the united_states post office at the same point of origin sec_301 c iii b proced admin regs if a document is sent by certified mail and the sender's receipt is postmarked by a postal employee the date on the receipt is treated as the postmark date of the document sec_301_7502-1 proced admin regs as previously stated the requirements of sec_7502 and the regulations must be satisfied in order to treat a petition as timely filed when it reaches this court by mail after the period prescribed by sec_6213 one of these requirements is that a private postage meter postmark must bear a legible date that is on or before the last date prescribed for filing the document sec_301_7502-1 proced admin regs in this case the date postmark on petitioner's envelope is beyond the required 90-day period for filing the envelope containing the petition must be timely mailed with sufficient postage prepaid sec_7502 sec_301 c ii proced admin regs although petitioner claims that this requirement was met a u s postal service stamp on the envelope indicates that it was returned for postage we shall not speculate about whether proper postage was affixed to the envelope when originally mailed or whether any such postage became unattached before or after the envelope was deposited in the mail a second mailing of the petition bears a private postmeter date of date in 70_tc_712 the taxpayer claimed that the date on a private postage meter was set incorrectly resulting in an untimely postmark that wa sec_1 day later than the actual date that the petition was mailed the taxpayer therein attempted to introduce extrinsic evidence to support his claim in declining to receive the taxpayer's proffer of extrinsic evidence we stated the general scheme of sec_7502 and implementing regulations is designed to avoid testimony as to date of mailing in favor of tangible evidence in the form of an official government notation as such when a legible postal service postmark appears on an envelope no evidence that the petition was mailed on some other day will be allowed 572_f2d_212 9th cir affg a memorandum opinion of this court 65_tc_548 sec_301_7502-1 proced admin regs where non-postal service postmarks are used the statute does permit extrinsic evidence other than the tangible evidence of the postmark in such cases the regulations require the timely private postage meter postmark date to be independently corroborated by facts beyond the taxpayer's control but the statute and regulations clearly contemplate presentation of such extrinsic evidence only when the private postage meter postmark reflects a date on or before the 90th day after mailing the notice_of_deficiency we believe our position maintains the obvious parity sought by congress between private postage meter and postal service postmarks--that both be made on or before the 90th day we noted that where a legible postal service postmark reflected a date after the 90th day no evidence could be presented to contradict it we see no reason why a taxpayer who has independent control_over his postmark should fare any better especially when the regulations require both postmarks to be made on or before the 90th day wiese v commissioner supra pincite see also 88_tc_1063 petition postmarked on 91st day was untimely whether postmark made by private meter or u s postal service postmark date conclusive and extrinsic evidence not admissible to contradict it in the instant case the date postmark on petitioner's envelope is conclusive petitioner's claimed prior attempt to mail the petition was unsuccessful and did not result in the filing of the petition evidence of such attempted mailing is inadmissible under wiese and kahle petitioner relies on 65_tc_548 in which we considered extrinsic evidence of the date of mailing when the post office failed to postmark the envelope containing taxpayer's petition in that case the envelope had sufficient postage it reached the court within the normal period following a timely mailing the court drew an analogy to cases where the postmark on the envelope is illegible see sec c iii a in this case petitioner's prior claimed mailing did not reach the court and was returned for postage unlike sylvan the subsequent mailing bore a legible private postmeter date beyond the 90-day period for filing sylvan is therefore distinguishable on its facts petitioner could have obtained a united_states postmark on a certified mail receipt but did not do so such postmark is treated as the postmark date of the document at least in cases where the envelope reaches its destination see sec_301 c and d proced admin regs while we are sympathetic with petitioner's plight because the petition was filed outside the 90-day period prescribed by sec_6213 we lack jurisdiction to hear petitioner's case consequently respondent's motion to dismiss for lack of jurisdiction will be granted petitioner however is not without a judicial remedy petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the refund claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims to reflect the foregoing an order granting respondent's motion will be entered
